                 Case 19-12537-KG        Doc 16       Filed 01/02/20   Page 1 of 1




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

 In re                                            )
                                                  )    Chapter 7
 GIGAMEDIA ACCESS CORPORATION,                    )
                                                  )    Case No. 19-12537 (KG)
                                                  )
                                                  )    Re: Docket No. 8

                               CERTIFICATE OF NO OBJECTION

         The undersigned hereby certifies that as of the date hereof, she has received no answer,

objection or other responsive pleading to the Trustee’s Motion for Entry of an Order Extending

the Debtor’s Deadline to File (I) List of Creditors; and (II) Schedules of Assets and Liabilities

and Statements of Financial Affairs [Docket No. 8], filed on December 12, 2019 (“Application”).

The undersigned further certifies that she has reviewed the Court’s docket in this case and no

answer, objection or other responsive pleading to the Motion appears thereon. Pursuant to the

Notice of Motion, objections were to be filed and served no later than December 27, 2019 at 4:00

p.m.

         It is hereby respectfully requested that the Order attached to the Motion be entered at the

earliest convenience of the Court.

                                              LAW OFFICE OF SUSAN E. KAUFMAN, LLC

                                              /s/ M. Claire McCudden
                                              M. Claire McCudden, (DSB# 5036)
                                              919 North Market Street, Suite 460
                                              Wilmington, DE 19801
                                              (302) 472-7420
                                              (302) 792-7420 Fax
                                              cmccudden@skaufmanlaw.com

Dated: January 2, 2020
                                              Proposed counsel to Jeoffrey L. Burtch,
                                              Chapter 7 Interim Trustee
